      Case 2:20-cr-00077-WBS Document 53 Filed 05/29/20 Page 1 of 1

                                                                            FILED
                       UNITED STATES DISTRICT COURT                     May 29, 2020
                      EASTERN DISTRICT OF CALIFORNIA                 CLERK, US DSITRICT COURT
                                                                       EASTERN DISTRICT OF
                                                                            CALIFORNIA


UNITED STATES OF AMERICA,                     Case No. 2:20CR00077-WBS

                Plaintiff,

      v.                                            ORDER FOR RELEASE OF
                                                     PERSON IN CUSTODY
TIMOTHY DANIEL MACKEY,

                Defendant.

TO:   UNITED STATES MARSHAL:

      This is to authorize and direct you to release TIMOTHY DANIEL MACKEY ,

Case No. 2:20CR00077-WBS Charge 18USC § 2252(a)(2) . from custody for the

following reasons:

                      Release on Personal Recognizance

                      Bail Posted in the Sum of $

                         X   Unsecured Appearance Bond $         100,000.00

                             Appearance Bond with 10% Deposit

                             Appearance Bond with Surety

                             Corporate Surety Bail Bond

                         X   (Other):    Pretrial conditions as stated on the record.

      Issued at Sacramento, California on May 29, 2020 at 4:19. The defendant

shall be released on June 1, 2020 at 9:30 a.m.

                                   By:

                                          Magistrate Judge Allison Claire
